HE   Li%TORNEY         GENERAL

                     0F   TEXAS




                      February 17, 1958


Honorable Sam Lee              Opinion Do. W-37X
District Attorney
Brasoria County                Re: Whether Braeoria County
Angleton, Texas                    may construct a museum
                                   building, issue time war-
                                   rants to finance such
                                   construction, and related
Dear Mr. Lee:                      queotions.

YOU have requested our opinion on the following questions:


         "(1) Can the Braeoria County Commissioners'
              Court issue time warrants to construct
              a museum building?

         "(2) Can Brasoria County maintain said museum
              building and facilities in connection
              therewith?

         "(3) Can Brazoria County provide the funds
              necessary to pay curators and other
              personnel necessary to the operation
              of the museum?

         "(4) Can the museum be built, if it can be
              built, on a location other than at the
              county seat, or on what is now known
              as the Fair Grounds?"

Section 1 of Article 2372d, V.C.S., as amended, is as fol-
lows*

         "~11 counties in the State acting by and
         through their respective Commissioners'
         Courts may provide for annual exhibits of
Honorable Sam Lee, page #2 (WW-37P)


         horticultural and agricultural products,
         livestock and mineral products, and such
         other products as are of interest to the
         community.   In connection therewith, such
         counties may also establish and maintain
         museums, including the erection of the
         necessary buildings and other improvements,
         in their own counties or in any other
         county or city in the United States, where
         fairs or expositions are being held."


In the case of Adams v. McGill, 146 S.W. 26 332 (Civ.App.,
1941, error ref,%, at page 334, the court said:

         "The concrete question presented by this
         appeal 1.58 Has El Paso County the power
         to contract and pay for the construction
         of the building in question with time
         warrants?"


The building was to be constructed as an improvement on the
El Paso County Livestock and Agricultural Exhibition Build-
ing and the court held (page 335) as followst

         "Article 2372d gives the power to con-
         struct the improvement. We think im-
         plied in that power is the authority to
         use the revenues of the county within
         lawful limits to construct the improve-
         ment."

And at page 336 the sourt announced the rule aa follows:

         "This proposition we deem sustained by
         authority: A county, subject to the
         express restrictions imposed by the Con-
         stitution and general laws, has the power
         to issue time warrants in payment for im-
         provements it is expressly authorized to
 -




Honorable Sam Lee, page #3 (WW-371)



         construct, provided that the applicable
         regulations relating ,to the issuance of
         such warrants be observed."


We think this holding of the court applies with equal force
to the construction of county museum buildings, and your
first question is answered in the affirmative, providing
the warrants are issued within the limitations of Article
236Sa, V.C.S., as amended, and the debt thereby created is
justified by the taxable values of the county.

The Commissioners' Court, in the exercise of its sound dis-
cretion, may also provide fox such building maintenance and
personnel as may be necessary for the operation of the museum,
the rule being as follows:

         *Whenever a power is given by statute,
         everything necessary to make it effec-
         tual or requisite to attain the end is
         implied . . .   The grant of an express
         power carries with it, by necessary im-
         plication, every other power necessary
         and proper to the execution of the power
         expressly granted.*  Terre11 v. Sparks,
         104 Tex. 191, 135 8.W. 519.


Accordingly, your second and third questions are answered in
the affirmative.

In reference to your fourth question, it is noted that Sec-
tion 1 of Article 23726, supra, includes the phrase "In con-
nection therewith." We do not construe this phrase to refer
to a particular site or exhibition building, but rather to
the power conferred upon counties to provide for exhibits.
That power is then broadened to include the additional powers
pertaining to museums.  This statute confers a broad dis-
cretionary power upon the Commissioners' Court and we think
the legislative intent is clear to the effect that the Com-
missioners' Court, in the exercise of its sound discretion,



                      ,
Honorable Sam Lee, page #4 MW-371)



is authorized to choose that site within the county which~
will best serve the county..
                             ,,




            Braeoria County Commi*sioners~ .Court may
            issue time warrants to the extent per-
            mitted by the 'county's taxable values,
            within the limitations of Article 2368a,
            V.C.S., as amended, to finance construc;-
            tion of a museum building, may maintain
            said building and its aontents, and may
            employ personnel necessary for maintenance
            of the building and operation of the
            museum.  The building may be constructed
            upon any site within the county considered
            suitable by the Commissioners' Court in
            the exercise of its sound discretion.



                                  Very truly yours.


                                  WILL WILSON
                                  Attorney General


                                  By   Howard W. May8
HWM-8                                  Assistant

APPROVEDI

OPINION COMWITTEE
George P. Blackburn, Chairman

Cecil C. Rotsch
J. Wark McLaughlin
J. Milton Richardson
John H. Minton
REVIEWED FOR THE ATTORNEY GENERAL
By:   W. V. Geppert